                                      United States Bankruptcy Court
                                      Eastern District of Wisconsin
In re:                                                                                 Case No. 16-25465-beh
George L Moran, Jr.                                                                    Chapter 7
Sabrina L Moran
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0757-2          User: cs                     Page 1 of 2                   Date Rcvd: Aug 06, 2019
                              Form ID: 309A                Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 08, 2019.
db/jdb        #+George L Moran, Jr.,    Sabrina L Moran,   127 Katie Drive,    Silver Lake, WI 53170-1437
aty            +Alexander E. George,    Kohner, Mann & Kailas, S.C.,    Washington Building, 2nd Floor,
                 4650 N. Port Washington Road,    Milwaukee, WI 53212-1077
cr             +JPMorgan Chase Bank, N. A. successor by merger to,     Gray & Associates LLP,
                 16345 W. Glendale Drive,    New Berlin, WI 53151-2841
cr             +Mount Prospect Town Home Association (Boxwood),    c/o Kohner, Mann & Kailas, S.C.,
                 Washington Building,    4650 N. Pt. Washington Rd.,    Milwaukee, WI 53212-1077
9748277        +Asset Recovery Solutions, LLC,    Attn Bankruptcy Dept,    2200 E Devon Ave Ste 200,
                 Des Plaines, IL 60018-4501
9748278        +Aurora Health Care Inc,    Attn Bankruptcy Dept,   PO Box 809418,    Chicago, IL 60680-9418
9876135        +CarMax Business Services LLC,    225 Chastain Meadows Court,    Kennesaw, GA 30144-5897
9748279        +Carmax,   Attn Bankruptcy Dept,    PO Box 3174,   Milwaukee, WI 53201-3174
9748281        +Cook County Treasurer,    Attn Bankruptcy Dept,   PO Box 805438,    Chicago, IL 60680-4155
9748284        +Mount Prospect Townhome,    Attn Bankruptcy Dept,    PO Box 61955,   Phoenix, AZ 85082-1955
9748286        +State Collection Service Inc,    Attn Bankruptcy Dept,    2509 S Stoughton Rd,
                 Madison, WI 53716-3314

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: anthony@kryshaklawoffice.com Aug 07 2019 02:55:56        Anthony J. Kryshak,
                 Kryshak Law Office, LLC,    6127 Green Bay Rd. Ste. 101,     Kenosha, WI 53142
aty            +E-mail/Text: BKNOTICES@GRAY-LAW.COM Aug 07 2019 02:58:49        Jay J. Pitner,
                 Gray & Associates, LLP,    16345 West Glendale Drive,     New Berlin, WI 53151-2841
tr             +EDI: QJMSCAFFIDI.COM Aug 07 2019 06:18:00       John M. Scaffidi,
                 4701 North Port Washington Road,     P.O. Box 11975,   Milwaukee, WI 53211-0975
smg             EDI: WISCDEPREV.COM Aug 07 2019 06:18:00       Wisconsin Department Of Revenue,
                 Special Procedures Unit,    P.O. Box 8901,    Madison, WI 53708-8901
ust            +E-mail/Text: ustpregion11.mi.ecf@usdoj.gov Aug 07 2019 02:57:13        Office of the U. S. Trustee,
                 517 East Wisconsin Ave.,    Room 430,    Milwaukee, WI 53202-4510
cr             +E-mail/Text: BKNOTICES@GRAY-LAW.COM Aug 07 2019 02:58:49        Wells Fargo Bank, N.A.,
                 c/o Gray & Associates, LLP,    16345 West Glendale Drive,     New Berlin, WI 53151-2841
9748274         E-mail/Text: bankruptcy@alliance-collections.com Aug 07 2019 02:56:04
                 Alliance Collection Agencies Inc,     Attn Bankruptcy Dept,    PO Box 1267,
                 Marshfield, WI 54449
9748276         E-mail/Text: ebn@americollect.com Aug 07 2019 02:57:41        Americollect Inc,
                 Attn Bankruptcy Dept,    PO Box 1566,    Manitowoc, WI 54221
9748275        +E-mail/Text: bncmail@w-legal.com Aug 07 2019 02:57:46        Altair OH XIII LLC,
                 c/o Weinstein and Riley PS,    2001 Western Ave Ste 400,     Seattle, WA 98121-3132
9748280        +E-mail/Text: collections@ccis.edu Aug 07 2019 02:58:37        Columbia College,
                 Attn Bankruptcy Dept,    1001 Rogers St,    Columbia, MO 65216-0001
9748282        +E-mail/Text: BKNOTICES@GRAY-LAW.COM Aug 07 2019 02:58:49        Gray & Associates LLP,
                 Attn Bankruptcy Dept,    16345 West Glendale Drive,    New Berlin, WI 53151-2841
9748283         EDI: JEFFERSONCAP.COM Aug 07 2019 06:18:00       Jefferson Capital Systems LLC,
                 Attn Bankruptcy Dept,    PO Box 7999,    Saint Cloud, MN 56302
9748285        +E-mail/Text: admin@paypps.com Aug 07 2019 02:58:18       Professional Placement Services LLC,
                 Attn Bankruptcy Dept,    PO Box 612,    Milwaukee, WI 53201-0612
9748287        +E-mail/Text: DL-CSGBankruptcy@charter.com Aug 07 2019 02:58:01
                 Time Warner/Credit Management,    Attn Bankruptcy Dept,     PO Box 118288,
                 Carrollton, TX 75011-8288
9998377        +E-mail/Text: Bankruptcy-Notifications@we-energies.com Aug 07 2019 02:56:24         We Energies,
                 Attn Bankruptcy Dept. RM A130,    333 W Everett St,    Milwaukee WI 53203-2803
9748288        +EDI: WFFC.COM Aug 07 2019 06:18:00       Wells Fargo Bank,    Attn Bankruptcy Dept,
                 3476 Stateview Blvd,    Fort Mill, SC 29715-7200
9781023         EDI: WFFC.COM Aug 07 2019 06:18:00       Wells Fargo Bank, N.A.,    Default Document Processing,
                 N9286-01Y,   1000 Blue Gentian Road,     Eagan, MN 55121-7700
9748289        +EDI: WISCDEPREV.COM Aug 07 2019 06:18:00       Wisconsin Department of Revenue,
                 Attn Special Procedures Unit,    PO Box 8901,    Madison, WI 53708-8901
                                                                                                TOTAL: 18

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                         TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.




                       Case 16-25465-beh       Doc 119     Filed 08/08/19       Page 1 of 4
District/off: 0757-2                  User: cs                           Page 2 of 2                          Date Rcvd: Aug 06, 2019
                                      Form ID: 309A                      Total Noticed: 29


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 6, 2019 at the address(es) listed below:
              Alexander E. George    on behalf of Creditor   Mount Prospect Town Home Association (Boxwood)
               ageorge@kmksc.com
              Anthony J. Kryshak    on behalf of Debtor George L Moran, Jr. anthony@kryshaklawoffice.com
              Anthony J. Kryshak    on behalf of Joint Debtor Sabrina L Moran anthony@kryshaklawoffice.com
              Jay J. Pitner    on behalf of Creditor   JPMorgan Chase Bank, N. A. successor by merger to Bank
               One bknotices@gray-law.com;bknotice@gmail.com
              Jay J. Pitner    on behalf of Creditor   Wells Fargo Bank, N.A.
               bknotices@gray-law.com;bknotice@gmail.com
              John M. Scaffidi    jmstrustee@rsmlaw.com, jscaffidi@ecf.axosfs.com
              Mary B. Grossman    on behalf of Trustee Mary B. Grossman ecf@chapter13milwaukee.com,
               mgwi_ecf@trustee13.com
              Office of the U. S. Trustee    ustpregion11.mi.ecf@usdoj.gov
                                                                                             TOTAL: 8




                           Case 16-25465-beh              Doc 119        Filed 08/08/19            Page 2 of 4
Information to identify the case:
Debtor 1              George L Moran, Jr.                                                   Social Security number or ITIN       xxx−xx−0081
                      First Name    Middle Name     Last Name                               EIN _ _−_ _ _ _ _ _ _
Debtor 2              Sabrina L Moran                                                       Social Security number or ITIN       xxx−xx−9903
(Spouse, if filing)
                      First Name    Middle Name     Last Name                               EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court             Eastern District of Wisconsin                    Date case filed in chapter 13             5/26/16

Case number:          16−25465−beh                                                          Date case converted to chapter 7          8/2/19


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

                                                  Debtors must attend this meeting
                                         Meeting of Creditors: September 12, 2019 at 01:30 PM
                                   Kenosha County Center, Room A, 19600 75th Street, Bristol, WI 53104

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                  About Debtor 1:                                        About Debtor 2:

1.      Debtor's full name                        George L Moran, Jr.                                    Sabrina L Moran

2.      All other names used in the
        last 8 years

3.     Address                                127 Katie Drive                                            127 Katie Drive
                                              Silver Lake, WI 53170                                      Silver Lake, WI 53170

4.     Debtor's attorney                          Anthony J. Kryshak                                     Contact phone 262.764.2022
                                                  Kryshak Law Office, LLC
       Name and address                           6127 Green Bay Rd. Ste. 101                            Email: anthony@kryshaklawoffice.com
                                                  Kenosha, WI 53142

5. Meeting of creditors                                            September 12, 2019 at 01:30 PM                  Location:

     Debtors must attend the meeting to be questioned under        The meeting may be continued or                 Kenosha County Center,
     oath. In a joint case, both spouses must attend.              adjourned to a later date. If so, the date      Room A, 19600 75th Street,
     Creditors may attend, but are not required to do so.
                                                                   will be on the court docket.                    Bristol, WI 53104
                                     *** Valid photo identification and proof of social security number required ***
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




                          Case 16-25465-beh                      Doc 119        Filed 08/08/19             Page 3 of 4
Debtor George L Moran, Jr. and Sabrina L Moran                                                                        Case number 16−25465−beh


6. Bankruptcy trustee                            John M. Scaffidi                                         Contact phone 414−963−9303
                                                 4701 North Port Washington Road
   Name and address                              P.O. Box 11975
                                                 Milwaukee, WI 53211


7. Bankruptcy clerk's office                    Room 126, U.S. Courthouse                                 Office Hours: Monday through Friday,
                                                517 East Wisconsin Avenue                                 8:30 A.M. until 4:30 P.M., except legal
    Documents in this case may be filed at this Milwaukee, WI 53202−4581                                  holidays.
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                        Contact phone (414) 297−3291

                                                                                                          Date: 8/6/19

8. Presumption of abuse                          Insufficient information has been filed to date to permit the clerk to make any
                                                 determination concerning the presumption of abuse. If more complete information,
    If the presumption of abuse arises, you      when filed, shows that the presumption has arisen, creditors will be notified.
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                Filing deadline: 11/12/19
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                        Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as      conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a
                                     motion asking the court to extend the deadlines in this notice. Consult an attorney
                                     familiar with United States bankruptcy law if you have any questions about your rights in
                                     this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2




                          Case 16-25465-beh                    Doc 119           Filed 08/08/19              Page 4 of 4
